                                                                                            FILED
                                                                                   2021 Jun-30 AM 10:47
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         EASTERN DIVISION

 THOMAS GADDIS,                             )
                                            )
       Petitioner,                          )
                                            )
 v.                                         )   Case No. 1:21-cv-00591-LSC-SGC
                                            )
 STEVE D. GIDDENS,                          )
                                            )
       Respondent.                          )

                           MEMORANDUM OPINION
      On May 6, 2021, the magistrate judge entered a report recommending this

petition for writ of habeas corpus—invoking 28 U.S.C. § 2254, but docketed under

§ 2241—be dismissed for failing to: (1) assert cognizable habeas claims; (2) seek

relief available; and/or (3) exhaust state court remedies. (Doc. 2). The magistrate

judge further recommended the petitioner, Thomas Gaddis, be deemed a vexatious

litigant, such that any new habeas petitions he submits will be subject to prescreening

and certain restrictions prior to being filed by the Clerk of Court. (Id.). Finally, the

magistrate judge recommended a certificate of appealability be denied.

      Gaddis filed objections on May 18, 2021. (Doc. 3). The objections repeat

allegations of a conspiracy between Talladega County District Attorney Steve D.

Giddens and the Sylacauga Police Department to murder various officials in

Talladega County to cover up their corrupt schemes; as Gaddis would have it, these
conspirators have targeted him for murder because he is a witness to their corruption

and crimes. (Id.; see Doc. 1, Doc. 2 at 2-3).

       Gaddis’s objections do not address the magistrate judge’s conclusions that his

petition: (1) fails to present cognizable habeas claims; (2) fails to seek relief available

via habeas corpus; and (3) presents plainly unexhausted claims. Gaddis’s claims in

the instant petition are due to be dismissed based on the foregoing, inescapable

conclusions.

       As to the magistrate judge’s recommendation that Gaddis should be deemed

a vexatious litigant—subjecting future habeas petitions he may submit to

prescreening and other restrictions—Gaddis presents a viable correction to the

report. Specifically, in describing the litany of pleadings Gaddis has filed since

March 31, 2021, the magistrate judge described twelve habeas petitions and three §

1983 complaints. (Doc. 2 at 8). In his objections, Gaddis notes he only filed one §

1983 complaint during the relevant time frame: Gaddis v. Woodrouf, No. 21-0460

(N.D. Ala. dismissed May 14, 2021). (Doc. 3 at 3). The two other cases described

in the report and recommendation as § 1983 complaints have subsequently been

analyzed by the magistrate judge as invoking—at least in part—habeas relief under

§ 2254. Gadids v. Giddens, No. 21-0501 (N.D. Ala. dismissed June 21, 2021)1;



1
  The initial pleading in this matter did not invoke any statute but was docketed as a § 1983
complaint.

                                             2
Gaddis v. The Bar Assoc., No. 21-0587 (N.D. Ala. dismissed June 21, 2021)2.

Accordingly, Gaddis’s objection in this regard appears to be accurate, and as

corrected, he filed a total of fourteen habeas petitions under either § 2254 or § 2241

between March 31, 2021, and April 27, 2021. 3 This tally does not include two

additional filings Gaddis styled as § 2241 petitions but which were properly

construed as objections to a report and recommendation in his then-pending § 1983

lawsuit.4

          Considering these recent submissions together with the twenty-five § 1983

complaints and seven habeas petitions previously filed and dismissed in this district

since 1996, the court concludes Gaddis has earned his designation as a vexatious

litigant. (See Doc. 2 at 8, nn. 8-9). Accordingly, the restrictions the magistrate judge

proposed on any future habeas petitions Gaddis files in this district strike the




2
    The initial pleading in this matter invoked § 2254 but was docketed it as a § 1983 complaint.
3
  See Gaddis, No. 21-0501, supra; Gaddis v. Biden, No. 21-0524 (N.D. Ala. dismissed May 27,
2021); Gaddis v. Lacey, No. 21-0531 (N.D. Ala. dismissed June 29, 2021); Gaddis v. Alabama
General Offices, No. 21-0532 (N.D. Ala. dismissed June 7, 2021); Gaddis v. Kilgore, No. 21-0533
(N.D. Ala. dismissed June 2, 2021); Gaddis v. Woodrouf, No. 21-0566 (N.D. Ala. dismissed June
4, 2021); Gaddis v. Johnson, No. 21-0567 (N.D. Ala. dismissed May 26, 2021); Gaddis v. Lacey,
No. 21-0568 (N.D. Ala. dismissed June 10, 2021); Gaddis v. Kilgore, No. 21-0575 (N.D. Ala.
dismissed May 27, 2021); Gaddis, No. 21-0587, supra; Gaddis v. Ivy, No. 21-0588 (N.D. Ala.
dismissed June 7, 2021); Gaddis v. Brakedale, No. 21-0589 (N.D. Ala. dismissed June 3, 2021);
Gaddis v. Judiciary Committee Leaders, No. 21-0590 (N.D. Ala. dismissed June 8, 2021).
4
  See Gaddis v. Cornelius, No. 21-0565 (N.D. Ala. filed April 22, 2021) (administratively closed
and refiled as objections in Gaddis, No. 21-0460); Gaddis v. Cornelius, No. 21-0582 (N.D. Ala.
filed April 26, 2021) (same).

                                                  3
appropriate balance between his right to access the courts and the court’s ability to

manage its own docket and prevent abusive litigation.

       After careful consideration of the record in this case, including the magistrate

judge’s report and Gaddis’s objections, the court ADOPTS the report and

ACCEPTS its recommendations. Gaddis’s objections are OVERRULED. In

accordance with the recommendation, the court finds Gaddis’s federal habeas

petition is due to dismissed. Furthermore, because the petition does not present

issues that are debatable among jurists of reason, a certificate of appealability is due

to be denied. See 28 U.S.C. § 2253(c); Slack v. McDaniel, 529 U.S. 473, 484-85

(2000); Rule 11(a), Rules Governing § 2254 Proceedings. Finally, Gaddis is deemed

a vexation litigant. Any future habeas petitions Gaddis may file in this district will

be subject to the restrictions recommended by the magistrate judge. (See Doc. 2 at

12).

       A separate order will be entered.

       DONE and ORDERED on June 30, 2021.



                                           _____________________________
                                                     L. Scott Coogler
                                                United States District Judge
                                                                                   160704




                                            4
